Citation Nr: 1812578	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  12-30 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to an increased rating for a right knee disability, to include degenerative joint disease and status post total knee replacement, rated at 20 percent prior to March 14, 2011, and 30 percent thereafter (excluding periods of a 100 percent convalescence rating pursuant to 38 C.F.R. § 4.30 from March 14, 2011 through April 30, 2012 and from April 19 through July 21, 2017).

2. Entitlement to an increased rating for a left knee disability, to include degenerative arthritis, chondromalacia, and osteochondritis dissecans, and status post total knee replacement, rated at 20 percent prior to March 14, 2011, and 30 percent thereafter (excluding a period of a 100 percent convalescence rating pursuant to 38 C.F.R. § 4.30 from March 14, 2011 through April 30, 2012).

3. Entitlement to an increased rating for subluxation of the left knee, rated at 10 percent prior to March 14, 2011.

4. Entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Baker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1977 to January 1980 and from May 1982 to September 1983.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a hearing in March 2017.  A transcript of that hearing is of record.  The matters were previously before the Board in July 2017, when they were remanded for further development.  The matters now return to the Board for appellate consideration.  

The issues of entitlement to a rating in excess of 30 percent for a right knee replacement from April 19, 2017, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to April 19, 2017, the Veterans chronic residuals of right knee replacement surgery were manifested by severe painful motion.

2.  For the period on appeal from March 14, 2011, the Veterans chronic residuals of left knee replacement surgery were manifested by severe painful motion.

3.  For the period on appeal prior to March 14, 2011, the Veteran's right knee disability was at worst manifested by dislocated semilunar cartilage with pain and effusion. 

4.  For the period on appeal prior to March 14, 2011, the Veteran's left knee disability was at worst manifested by dislocated semilunar cartilage with pain and effusion, and slight subluxation.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a 60 percent rating for a status post total right knee replacement from March 14, 2011 and prior to April 19, 2017 are met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5055, 5164 (2016).

2.  The criteria for entitlement to a 60 percent rating for a status post total left knee replacement from March 14, 2011 are met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5055, 5164 (2016).

3.  The criteria for entitlement to a rating in excess of 20 percent for a right knee disability, based on semilunar cartilage dislocation with frequent episodes of locking, pain, and effusion, prior to March 14, 2011, are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5258 (2016).

4.  The criteria for entitlement to a rating in excess of 20 percent for a left knee disability, based on semilunar cartilage dislocation with frequent episodes of locking, pain, and effusion, prior to March 14, 2011, are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5258 (2016).

5.  The criteria for entitlement to a rating in excess of 10 percent for a left knee disability, based on slight recurrent subluxation and lateral instability, prior to March 14, 2011, are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000, VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, and 3.326(a) (2015).  In this decision, the Board grants 60 percent ratings for bilateral total knee replacements.  This represents a complete grant of the benefits sought on appeal.  Thus, any deficiency in VA's compliance with the notification and assistance requirements, to include those set forth in Bryant v. Shinseki, 23 Vet. App. 488 (2010), is deemed to be harmless error and any further discussion of VA's responsibilities is not required.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Legal Criteria

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2016); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2016).  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2016). 

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59 (2016).  The provisions of 38 C.F.R. § 4.59 (2016), which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011)

The evaluation of the same disability or symptoms under different DCs, known as "pyramiding", must be avoided.  See 38 C.F.R. § 4.14 (2016).  However, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptoms for one condition are not duplicative of or overlapping those of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The holding in DeLuca clarified that, when evaluating musculoskeletal disabilities that are at least partly rated on the basis of limitation of motion, VA may consider granting a higher rating in cases in which there is functional loss due to pain, weakness, excess fatigability or incoordination, assuming these factors are not already contemplated by the relevant rating criteria.  Functional loss due to pain is rated at the same level as functional loss where motion is impeded.  Schafrath, 1 Vet. App. at 592.  Pursuant to 38 C.F.R. § 4.59, painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995).  However, although pain may cause functional loss, pain itself does not constitute functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance", in order to constitute functional loss.  Id.; see 38 C.F.R. § 4.40.

Under 38 C.F.R. § 4.71a, DC 5003, degenerative arthritis established by X-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved.  When the limitation of motion is noncompensable under the appropriate diagnostic code(s), a 10 percent rating is for application for each major joint affected by limitation of motion, to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.

Under 38 C.F.R. § 4.71a, DC 5257, a 10 percent rating is warranted for slight recurrent subluxation or lateral instability; a 20 percent rating is warranted for moderate recurrent subluxation or lateral instability; and a 30 percent rating is warranted for severe recurrent subluxation or lateral instability.

Under 38 C.F.R. § 4.71a, DC 5258, a 20 percent rating is assigned for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  Under 38 C.F.R. § 4.71a, DC 5259, a 10 percent rating is assigned for symptomatic removal of semilunar cartilage.

Under 38 C.F.R. § 4.71a, DC 5260, a 10 percent rating is warranted for flexion of the knee limited to 45 degrees; a 20 percent rating is warranted for flexion limited to 30 degrees; and a 30 percent rating is warranted for flexion limited to 15 degrees.

Under 38 C.F.R. § 4.71a, DC 5261, a 10 percent rating is warranted for extension of the knee limited to 10 degrees; a 20 percent rating is warranted for extension limited to 15 degrees; a 30 percent rating is warranted for extension limited to 20 degrees; a 40 percent rating is warranted for extension limited to 30 degrees; and a 50 percent rating is warranted for extension limited to 45 degrees.

Normal range of motion of the knee is 0 degrees of extension to 140 degrees of flexion.  See 38 C.F.R. § 4.71a, Plate II.

Under 38 C.F.R. § 4.71a, DC 5055 (for knee replacement, prosthesis), a 100 percent rating is assigned for 1 year following the implantation of prosthesis.  A 60 percent rating is assigned for chronic residuals consisting of severe painful motion or weakness in the affected extremity.  Intermediate degrees of residual weakness, pain or limitation of motion are rated by analogy to codes 5256, 5261, or 5262.  The minimum rating is 30 percent.  38 C.F.R. § 4.71a.

The terms "mild," "moderate," and "severe" are not defined in the Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  Use of terminology such as "mild" or "moderate" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding a higher rating.  38 C.F.R. §§ 4.2, 4.6.

Under 38 U.S.C.A. §7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122, 128-29 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1381 (Fed. Cir. 2000).

In deciding the Veteran's claim, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event; or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Analysis

The Veteran filed a claim for an increased disability rating for both of his knees in February 2011, indicating that he believed he was entitled to increased ratings as a result of his upcoming bilateral knee replacement surgeries in March 2011.  As such, the relevant period on appeal is up to one year prior to the receipt of the Veteran's claim in February 2011, to exclude periods of temporary total disability.

For the period on appeal prior to March 14, 2011, the Veteran's right knee disability is rated at 20 percent under DC 5258, for dislocated semilunar cartilage with locking, pain, and effusion.  The Veteran's left knee disability is rated at 20 percent under DC 5258, for dislocated semilunar cartilage with locking, pain, and effusion, and at 10 percent under DC 5257, for slight recurrent subluxation.  

The Veteran underwent VA examination on both knees in April 2010. Both knees showed normal stability and no subluxation.  The Veteran reported increased pain with prolonged standing and walking.  The Veteran denied fatigue, effusion, subluxation, and dislocation.  The Veteran reported constant flare-ups.  The Veteran stated that he uses a cane.  The Veteran indicated that he had an incapacitating episode for 90 days.  The Veteran had a scar on the left knee that was measured at 1cm by 0.3cm and was non painful and had no skin breakdown.  The examiner indicated that the Veteran required a cane for ambulation.  Both knees showed edema and guarding of movement, and the left knee did have effusion.  Both knees showed flexion to 90 degrees, with pain at 20 degrees, with no additional limitation after repetitive testing.  Extension of the knee was normal, and there was no genu recurvatum or ankylosis bilaterally.  VA treatment records show complaints of knee pain, and an injection received in January 2010.

The Board affords great probative weight to the findings of the VA examiner who personally examined the Veteran's knees in April 2010.  As the record does not show moderate recurrent subluxation or lateral instability of the left knee, entitlement to a rating in excess of 10 percent under DC 5257 is not warranted for the period on appeal prior to March 14, 2011.  Further, the record does not show flexion limited to 60 degrees or less, extension limited to 5 degrees or more, impairment of the tibia and fibula, genu recurvatum, or removal of semilunar cartilage during the period on appeal prior to March 14, 2011.  The Veteran's pain in the knees is already contemplated by the Veteran's rating under DC 5258; therefore a separate rating for arthritis with painful motion is not warranted.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  In consideration of the above, entitlement to increased ratings for both knees prior to March 14, 2011 is denied.

The record reflects that the Veteran had bilateral knee replacements in March 2011.  The Veteran was granted a 100 percent rating until May 1, 2012, thereafter rated at 30 percent for residuals of the surgery.  The Veteran contends that his knee pain continued after surgery in 2011.  The record shows that the Veteran had to stop a cardiac stress test in August 2013 due to knee pain.  The Veteran was ordered knee braces in October 2013.  In March 2014, the Veteran reported feeling just as bad if not worse than before surgery.  The Veteran reported difficulty walking.  VA treatment records show discussion of further orthopedic consultation and potential revision of knee replacement surgery as early as July 2014.  The Veteran had bilateral knee injections in April 2015, and by January 2016 was exploring a second surgery.  Pain was described as constant at 6/10 and worsening.  The record supports the Veteran's contentions that he had pain since surgery, as seen in an April 2016 VA treatment record.  An October 2016 VA examination found painful motion bilaterally, although range of motion was largely normal.  The Veteran underwent further surgery on the right knee in April 2017, and preoperative records show that the Veteran reported 9/10 constant pain, difficulty performing activities of daily living, and worsened pain with walking.  The Veteran noted that the pain had been at that level for more than a year.  Orthopedic records show a diagnosis of failed right and left knee replacements.  The Veteran testified at his Board hearing that he was planned to have surgery on the left knee after the right knee.  The Board finds that the record shows chronic residuals reflected by severe painful motion for the period on appeal.  As such, the Veteran is entitled to a maximum 60 percent rating for both knees under DC 5055 from March 14, 2011 to exclude his periods of a temporary 100 percent rating.  As discussed below, the issue of an increased rating for the Veteran's right knee from April 19, 2017 is remanded for additional development.  

The Board notes that a 60 percent rating is provided for an amputation of the thigh, above the knee, at the middle or lower third as well as amputation not improvable by prosthesis controlled by natural knee action.  38 C.F.R. § 4.71, DC's 5162, 5163, 5164.  Because the assignment of higher ratings or separate ratings would cause the combined rating to exceed 60 percent, the amputation rule precludes the assignment of a higher or separate rating for both of his knee disabilities.  See 38 C.F.R. § 4.68.

The Board has also considered an extraschedular evaluation under 38 C.F.R. § 3.321 (b)(1).  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  In this case, the Veteran has not asserted, and the evidence does not show, that her service-connected left knee disability is not adequately contemplated by the schedular rating criteria.  Therefore, discussion of whether an extraschedular rating must be considered is not necessary.  Doucette v. Shulkin, No. 15-2818, 2017 WL 877340 (Vet. App. March, 6, 2017).


ORDER

Entitlement to a disability rating of 60 percent for status post total right knee replacement from March 14, 2011 to April 19, 2017 is granted.

Entitlement to a disability rating of 60 percent for status post total left knee from March 14, 2011 is granted.

Entitlement to a rating in excess of 20 percent for the Veteran's right knee disability prior to March 14, 2011 is denied.

Entitlement to a rating in excess of 20 percent for the Veteran's left knee disability prior to March 14, 2011 is denied.

Entitlement to a rating in excess of 10 percent for subluxation of the left knee prior to March 14, 2011 is denied.


REMAND

The record shows that the Veteran underwent further surgery on his right knee on April 19, 2017.  The record does not contain sufficient evidence to evaluate the current severity of the right knee after his surgery in April 2017.  Thus, a new VA examination is necessary to evaluate the current severity of the Veteran's right knee.  Further, the Board must obtain any relevant treatment records since July 2017.  With regard to entitlement to a TDIU, the record shows that the Veteran worked until his knee surgery in April 2017, as such, the record is not sufficient to determine the functional impact of his bilateral knee disabilities.  Thus, appellate consideration of the TDIU claim must be deferred pending completion of the action requested in this remand.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  In coordination with the Veteran, obtain any VA or private treatment records since July 2017.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran and allow him the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A (b)(2) and 38 C.F.R. § 3.159 (e).  All attempts to obtain the records must be documented in the claims file.

2.  Schedule the Veteran for an examination with an appropriate VA examiner to assess the post-operation severity of the Veteran's service-connected right knee disability.  The examiner is to note levels of pain, frequency of pain, and the presence of any weakness.  Further, the examiner is asked to determine the functional impact of the Veteran's knee disabilities on employment.  

The examiner should perform all necessary diagnostic tests, and report all clinical manifestations in detail.  Pursuant to Correia v. McDonald, 28 Vet. App. 158 2016), the examination report should record the results of range of motion testing for pain on BOTH active and passive motion.

3.  After completing the above development, readjudicate the issues on appeal.  If any benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


